OPINION OF THE COURT — bv the
Hon. JOHN BLACK.
It appears by the answer and proofs, that the mortgaged premises were sold by Pomet to Scranton; Pomet taking mortgage to himself, to secure-the payment of the purchase money; that he neglected to have the mortgage recorded according to the provisions of the statute; that previous to such mortgage being recorded, the same premises were mortgaged to the bank of the state of Mississippi, as an additional security to the bank, for the payment of a note made by said Scranton, and endorsed by others, which latter mortgage was duly recorded, without the bank having notice of the previous mortgage; the equitable lien in favor of Pomet, attaching to the bond for the purchase money, was merged in the security of mortgage taken by him on the premises; and that he has lost his prior lien, which he had by virtue of his having ihe oldest mortgage, by failing to record the same. The bank, having the'youngest mortgage regularly recorded, without notice of the previous one, is entitled to be first satisfied.